Citation Nr: 1705058	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  11-31 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right ankle condition.

2.  Entitlement to service connection for residuals, laceration, left eyebrow.

3.  Entitlement to service connection for residuals, trauma, left eye/orbit.

4.  Entitlement to service connection for a skin disorder, including tinea cruris and allergic contact dermatitis (claimed as a skin rash).

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder, including L4-L5, L5-S1 bulging disc with L2-L3 herniated nucleus pulposus (HNP).

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for gonococcal arthritis.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cardiac arrhythmia and premature ventricular contractions (claimed as a heart condition).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1980 to June 1984 and from December 2003 to February 2005, including in Iraq from February to September 2004.  Between these two periods of service and following the second, he also served in the United States Army Reserve.

These claims come before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of these claims therefore contemplates both electronic records.  

Below, the Board reopens the claim of entitlement to service connection for a back disorder, including L4-L5, L5-S1 bulging disc with L2-L3 HNP, and, in conjunction with all remaining claims, addresses this claim on its merits in the REMAND portion of the decision, REMANDING these claims to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2006 rating decision, which the Veteran did not appeal, the RO denied a claim for service connection for a back condition. 

2.  The evidence received since March 2006 is neither cumulative nor redundant of the evidence previously of record and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim for service connection for a back disorder, including L4-L5, L5-S1 bulging disc with L2-L3 HNP.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision, in which the RO denied a claim for service connection for a back condition, is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder, including L4-L5, L5-S1 bulging disc with L2-L3 HNP.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a grant of service connection for a back disorder on a direct basis, as related to his active military service, see 38 U.S.C.A. § 1110 (service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service), including either one of his periods of active duty (AD) or a period of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA).  See 38 U.S.C.A. §§ 101 (21), (22), (23), (24) ("active military, naval, or air service" includes any period of AD and ACDUTRA during which individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which individual concerned was disabled from injury, though not also disease, incurred in or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training); see also 38 C.F.R. § 3.6 (a), (c), (d).

Generally, to prevail in a claim for service connection on a direct basis, there must be a competent diagnosis of a current disability, medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury, and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  

The RO previously denied the Veteran's claim for service connection for a back condition in a March 2006 rating decision.  In deciding this claim, the RO considered the Veteran's service treatment records (from AD only), post-service treatment records, VA examination reports, and the Veteran's statements.  The RO denied the claim on the basis that there was no evidence of back treatment until 2002, in between the Veteran's periods of AD.  

The RO notified the Veteran of his appellate rights with regard to the decision.  The Veteran did not, however, appeal it.  In addition, VA received no new and material evidence within one year of that decision.  See 38 C.F.R. § 3.156 (b).  The March 2006 rating decision is thus final.  38 U.S.C. A. § 7105 (c); 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The Veteran attempted to reopen this claim by written statement received in October 2007.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The evidence that is considered to determine whether new and material evidence has been received is the evidence associated with the claims file since the last final disallowance of the claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The pertinent evidence that has been associated with the claims file since the RO's March 2006 rating decision includes written statements from the Veteran, fellow servicemen, his representative and a private doctor, VAX examination reports, AD treatment records, and Reserve treatment records.  With the exception of some duplicative active duty treatment records, this evidence is new, neither cumulative nor redundant of the evidence previously of record. 

This evidence is also material.  By itself or when considered with the evidence previously of record, it relates to an unestablished fact necessary to substantiate this claim.  Specifically, the treatment records from the Veteran's Reserve service establish that, while on duty in 1991, the Veteran received treatment for back complaints.  The lay statements from the fellow servicemen establish that the Veteran struggled with back problems during his second period of active duty, while in Iraq.  The absence of evidence of in-service back problems formed the sole basis of the RO's previous denial of the claim of entitlement to service connection for back condition.  Given that the record now includes such evidence, the Board may reopen this claim on the basis that new and material evidence has been received. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disorder, including L4-L5, L5-S1 bulging disc with L2-L3 HNP, is reopened.


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding these claims, but additional action is needed before the Board can proceed.

First, in a written statement dated May 2015, the Veteran indicates he is currently receiving treatment for all conditions at issue in this appeal, including at the VA Mayaguez outpatient clinic and the San Juan Caribbean Hospital.  Records of this treatment are not in either electronic file.  As the RO denied most of the Veteran's claims for service connection based on a lack of diagnosis of the claimed condition, records of this treatment are critical and must be obtained.

Second, as noted previously, the Veteran alleges that some of his claimed conditions initially manifested during AD while others initially manifested during ACDUTRA or INACDUTRA.  Given this allegation, it is pertinent to obtain documentation listing all periods of ADCUTRA and INACDUTRA, not now of record.

Third, during the course of this appeal, the RO afforded the VA examinations of his back.  The reports of those examinations are inadequate to decide the claim for service connection for a back disorder.  Therein, no examiner addressed whether the Veteran's current back disability is related to, initially manifested during, or was aggravated by, a period of AD, ACDUTRA or INACDUTRA, including documented back complaints recorded during such periods.  Moreover, no examiner considered the statements of record confirming in-service back problems.

Accordingly, these claims are REMANDED for the following action:

1.  Secure and associate with the record a list of all of the Veteran's periods of ACDUTRA and INACDUTRA.

2.  After obtaining any necessary authorization, secure and associate with the record all pertinent treatment documents from VA Mayaguez outpatient clinic and the San Juan Caribbean Hospital.

3.  After documenting in the record all ACDUTRA and INACDUTRA periods of service, afford the Veteran a back examination.  Ask the examiner to do the following:

a.  Review all pertinent evidence of record, including AD and Reserve service treatment records, post-service treatment records referring to the Veteran's back, VA spine examination reports, and the private doctor's report (VBMS entry June 23, 2015).  

b.  Identify all of the Veteran's back disorders, including any shown on examination or which were diagnosed during the course of this appeal.

c.  With regard to each, opine whether the condition is related to or initially manifested during a period of AD, ACDUTRA or INACDUTA.  

d.  If not, opine whether it preexisted and then worsened in severity during any such period.  

e.  Provide rationale for all opinions expressed, including by citing to the record.

4.  Review the examination report to ensure it complies with the above instructions.  If it does not, return it to the examiner for correction.  

5.  Readjudicate.

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  See 38 U.S.C.A. §§ 5109B, 7112 (requiring all claims remanded by the Board or United States Court of Appeals for Veterans Claims be handled in an expeditious manner).  


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


